359 S.W.3d 133 (2011)
Rex Earl SHARRAI, Appellant,
v.
Kristi Lynn PLUNK, (Formerly Sharrai), Respondent.
No. WD 73473.
Missouri Court of Appeals, Western District.
December 27, 2011.
Allen S. Russell, Kansas City, MO, for appellant.
Steve D. Burmeister, Independence, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Rex Earl Sharrai appeals the Judgment of the Circuit Court of Jackson County, dissolving his marriage, and ordering him to pay maintenance to his ex-wife, Kristi Lynn Sharrai.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.